Motion to dismiss appeal denied upon condition that appellants perfect the appeal for the March, 1930, term (for which term the case is set down) and be ready for argument when reached; otherwise, motion granted, with ten dollars costs. The appeal may be perfected on application of appellants to the trial justice upon affidavits stating the recollection of persons who were present as to what took place at the trial; respondents to submit similar affidavits. This will evolve a record of the proof on the trial in accordance with the recollection of the trial justice as thus refreshed. Present — Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ.